Case 2:18-cv-13481-NGE-APP ECF No. 53 filed 08/19/20            PageID.2099     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

       Plaintiff,                                Case No: 18-13481
                                                 Hon. Nancy G. Edmunds
v.

CITY OF TROY, A Michigan municipal
Corporation, TROY CITY COUNCIL, CITY
OF TROY PLANNING COMMISSION,
CITY OF TROY ZONING BOARD OF
APPEALS, and DANIEL AGAUAS, GLEN
CLARK, THOMAS DESMOND, DAVID
EISENBACHER, ORESTIS KALTSOUNIS,
PADMA KUPA, JAMES
MCCAULEY, in their official Capacities as
Members of the TROY ZONING
BOARD OF APPEALS,

       Defendants.
 CAIR-MI                            Lori Grigg Bluhm (P46908)   THOMAS MORE LAW CENTER
 By: Amy V. Doukoure (P80461)       Allan T. Motzny (P37580)    BY: Richard Thompson (P21410)
 Attorney for Plaintiff             Attorneys for Defendants    Attorney for Defendant Glenn Clark
 30201 Orchard Lake Road Suite      500 W. Big Beaver road      24 Frank Lloyd Wright Drive
 260                                Troy, MI 48084              P.O. Box 393
 Farmington Hills, MI 48334         (248) 524-3220              Suite J-3200
 (248) 559-2247 Phone               Bluhmlg@troymi.gov          Ann Arbor, MI 48106
 (248) 559-2250 Fax                                             (734) 827-2001
 adoukoure@cair.com                                             bbolling@thomasmore.org
                                                                rthompson@thomasmore.org



                          NOTICE OF CHANGE OF ADDRESS
Case 2:18-cv-13481-NGE-APP ECF No. 53 filed 08/19/20             PageID.2100       Page 2 of 2



To: Clerk of Courts
    Defendants c/o Lori Grigg Bluhm and Alan Motzney
    Defendant Glenn Clark c/o Thomas Moore Law Center


PLEASE TAKE NOTICE:

Address for counsel of Plaintiff, Council on American Islamic Relations -Michigan- Legal Fund
has effective immediately had a change of address as follows:

CAIR-MI Legal Fund
1905 S. Haggerty Rd., Suite 105
Canton, MI 48188


Dated: August 19, 2020                                   Respectfully Submitted,


                                                         /s/ Amy V. Doukoure
                                                         Amy V. Doukoure (P80461)
                                                         CAIR-MI Legal Fund
                                                         Attorney for Plaintiff



                           CERTIFICATE OF SERVICE
I hereby certify that on August 19, 2020, I electronically filed the foregoing paper
with the Clerk of Court using the ECF filing system which will forward notification
of such filing to the following: all counsel of record.

                                                  /s/ Amy V. Doukoure
                                                  Amy V. Doukoure (P80461)
                                                  CAIR-MI Legal Fund
                                                  Attorney for Plaintiff
